Mollison, Judge:
The appeals for reappraisement enumerated in the attached schedule of reappraisements relate to plywood, exported from Finland in the years 1956 and 1957, and were submitted for decision upon stipulation of counsel for the parties limited to the items of merchandise which were advanced in value and appraised on the basis of the home market value.
On the agreed facts, I find foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the said merchandise, and that such value, in each instance, was the appraised unit value, less 4 per centum, packed.
As to all items of merchandise where appraisement was made on the basis of the entered invoice unit values the appeals, having been abandoned, are dismissed.
Judgment will issue accordingly.